UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-4999



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


UNDER SEAL,

                                            Defendant - Appellant.


                             No. 06-5000



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


UNDER SEAL,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge.


Submitted:    February 14, 2008            Decided:   March 4, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


John L. Machado, LAW OFFICE OF JOHN L. MACHADO, Washington, D.C.,
for Appellant.   Barbara S. Skalla, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

           Pursuant to a written plea agreement, Appellant pled

guilty to conspiracy to distribute and possess with intent to

distribute five kilograms or more of cocaine, in violation of 21

U.S.C. § 846 (2000) and conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h) (2000).   Appellant was sentenced

to 135 months’ imprisonment for each offense, to run concurrently.

Finding no error, we affirm.

           On appeal, counsel filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), asserting there are no

meritorious issues for appeal, but contending that Appellant’s

sentence was unreasonable.    Appellant was advised of his right to

file a pro se supplemental brief, but he did not do so, and the

Government elected not to file a responsive brief.

           There is no merit to Appellant’s contention that his

sentence is unreasonable. We will affirm a sentence imposed by the

district court as long as it is within the statutorily prescribed

range and is reasonable.     United States v. Hughes, 401 F.3d 540

(4th Cir. 2005).    Reasonableness review focuses on whether the

district court abused its discretion.    United States v. Pauley,

F.3d     , 2007 WL 4555523 at *5 (4th Cir. Dec. 28, 2007).          A

sentence maybe unreasonable for procedural or substantive reasons.

Id.    An error of law or fact can render a sentence unreasonable.

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,


                                - 3 -
126 S. Ct. 2309 (2006).     We review a district court’s factual

findings for clear error and its legal conclusions de novo. United

States v. Hampton, 441 F.3d 284, 287 (4th Cir. 2006).   Assuming the

sentence contains no significant procedural errors, we may presume

a sentence falling within the Guideline range to be reasonable.

Pauley, 2007 WL 4555523 at *4.

            When sentencing a defendant, the district court must:

(1) properly calculate the Guideline range; (2) determine whether

a sentence within that range serves the § 3553(a) factors in light

of the arguments presented by the parties; (3) implement mandatory

statutory limitations; and (4) explain its reasons for selecting a

sentence.    See Gall v. United States, 128 S. Ct. 586, 596-97

(2007).   The sentencing court may not presume that the applicable

Guideline range is reasonable, but should explain any deviation

from that range, providing correspondingly stronger justification

in relation to the degree of variance from the Guideline range.

Id.

            While the sentencing court must consider the § 3553(a)

factors and explain its sentence, it need not explicitly reference

§ 3553 or discuss every factor on the record, particularly when the

court imposes a sentence within the Guideline range.         United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).    One reason

that a sentence within an advisory range may be presumed to be

reasonable is that the most salient § 3553(a) factors are already


                                 - 4 -
incorporated into the Guideline determinations. Id. at 342-43; see

also Rita v. United States, 127 S. Ct. 2456,               2467 (2007) (“where

judge and Commission both determine that” a Guideline sentence is

appropriate,     “that   sentence        likely    reflects         the    §    3553(a)

factors”).   A district court’s consideration of pertinent factors

may also be implicit in its ultimate ruling.               See United States v.

Johnson, 138 F.3d 115, 119 (4th Cir. 1998); United States v. Davis,

53 F.3d 638, 642 (4th Cir. 1995).

          The district court’s explanation should provide some

indication that it considered the § 3553(a) factors as to the

defendant and the potentially meritorious arguments raised by the

parties at sentencing.          United States v. Montes-Pineda, 445 F.3d

375, 380 (4th Cir. 2006).         “[W]hen a judge decides simply to apply

the Guidelines to a particular case, doing so will not necessarily

require   lengthy   explanation.”           Rita,    127       S.    Ct.       at   2468.

“Circumstances    may    well    make    clear    that   the    judge      rests     his

decision upon the Commission’s own reasoning that the Guidelines

sentence is a proper sentence (in terms of § 3553(a) and other

congressional mandates) in the typical case, and that the judge has

found that the case before him is typical.”              Id.

           Here, the district court appropriately calculated the

Guideline range, considered the § 3553(a) factors, and imposed a

sentence at the lowest end of the Guideline range.                         Therefore,




                                        - 5 -
under   the    standards   expressed   above,   Appellant’s   sentence   is

reasonable.

              Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal. We therefore affirm the

district court’s judgment. This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review.           If Appellant requests

that such a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.         Counsel’s motion must

state that a copy thereof was served on Appellant.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 6 -